Citation Nr: 1817849	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board remanded this matter in May 2015.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).

The Veteran was scheduled to present testimony at a hearing before the Board via video conference in January 2018, and was sent proper notice of the hearing in December 2017.  The Veteran failed to appear on the scheduled date and did not submit a request for postponement.  As such, the case is adjudicated as though the hearing request was withdrawn.  See 38 C.F.R. § 20.702 (d) (2017). 


REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claims.  The Veteran asserts entitlement to service connection for bronchitis and GERD as due to herbicide exposure while serving in Vietnam.  

The Board notes VA has not afforded the Veteran VA examinations for his bronchitis and GERD.  VA must provide a medical examination or obtain a medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

Initially, the Board notes the Veteran's treatment records contain current diagnoses of chronic asthmatic bronchitis and GERD.  See Med. Treatment Rec., pp. 8, 9 rec'd December 2013; CAPRI, pp. 9, 37, rec'd November 2017.  Likewise, his service records and Form DD-214 confirm that he served in the Republic of Vietnam.  As such, exposure to herbicides is conceded.  Furthermore, the Veteran has consistently stated he became ill while in service as a result of herbicide exposure, but was told, by his commanders, to see a physician after he returned home.  See VA Form 21-4138, November 2010; VA Form 21-4138, June 2011; VA Form 21-4138, January 2013; VA Form 9, October 2013.  Given the foregoing evidence and the lack of a medical opinion, the Board finds a remand is warranted to afford the Veteran VA examinations and to obtain medical nexus opinions.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  The Veteran should be afforded a VA examination by an examiner of sufficient experience or expertise to assess the nature and etiology of his bronchitis.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's bronchitis originated in service or is otherwise etiologically related to service, to specifically include his conceded herbicide exposure. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.   The Veteran should be afforded a VA examination by an examiner of sufficient experience or expertise to assess the nature and etiology of his GERD.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's GERD originated in service or is otherwise etiologically related to service, to specifically include his conceded herbicide exposure. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Undertake any other development determined to be warranted.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.   

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




